OPINION — AG — RULES, REGULATIONS AND POLICIES AFFECTING THE GOVERNMENT OR INTERNAL MANAGEMENT OF THE DEPARTMENT OF WILDLIFE CONSERVATION ARE EXCEPTED FROM CONTROL BY THE LEGISLATURE BUT RULES AND REGULATIONS AFFECTING PRIVATE RIGHTS OR PROCEDURES AVAILABLE TO THE PUBLIC ARE SUBJECT TO LEGISLATIVE REVIEW AS REQUIRED BY 75 Ohio St. 1978 Supp., 308 [75-308] CITE: ARTICLE X, SECTION XXVI, SECTION 1, 29 Ohio St. 1974 Supp., 3-104 [29-3-104], 29 Ohio St. 1974 Supp., 3-101(A) [29-3-101] (ADMINISTRATIVE PROCEDURE ACT, GAME AND FISH, STATUTES AND REPORT) (VICTOR G. HILL JR)